Hammond, J.
At the request of the defendant the judge ruled that unless the plaintiff proved by a preponderance of the evidence that the defendant’s intestate “personally ordered the ejectment of the plaintiff from personal motives the plaintiff could not recover;” and the defendant insists that the evidence is insufficient to warrant a finding that the order was given from “personal motives.”
Upon a careful perusal of the evidence we are of opinion that this question was not one of law but one of fact for the trial judge, and we cannot say that he erred in law in finding for the plaintiff. There was no error in the manner in which he dealt with the requests for rulings.

Exceptions overruled.